P10000085263 FILED October 19, 2010 Sec of State rvarnadore Electronic Articles of Incorporation for QUANTAGEN BIOTECH INC. The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is QUANTAGEN BIOTECH INC. Article II The Principle place of Business address: SUITE 2 BOCA RATON, FL 33432 The mailing address of the corporation is: SUITE 2 BOCA RATON, FL 33432 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS Article IV The number of shares the corporation is authorized to issue: 10 Article V The names and Florida street addresses of the registered agent is: BRIAN D YUSEM SUITE 2 BOCA RATON, FL 33432 I certify that I am familiar with and accept the responsibilities of registered agent. Electronic Signature of Registered Agent: /s/ BRIAN YUSEM Article VI The names and street addresses of the incorporator is: BRIAN D YUSEM SUITE 2 BOCA RATON, FL 33432 Electronic Signature of Incorporator: /s/ BRIAN YUSEM Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title: P BRIAN D YUSEM SUITE 2 BOCA RATON, FL 33432 Article VII The effective date for this corporation shall be: 10/12/2010 FILED 11 JUN 15 PM 4:12R Articles of Amendment to Articles of Incorporation of Quantagen Biotech Inc. Document Number P10000085263 Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation, Quantagen Biotech Inc., adopts the following amendments(s) to its Articles of Incorporation: ARTICLE III CAPITAL STOCK The maximum number of shares of capital stock that this Company is authorized to have outstanding at any one time is 200,000,000 (Two Hundred Million) shares, $0.001 par value. The 200,000,000 shares of capital stock of the Company shall be designated as follows: -190,000,000 common shares -10,000,000 Preferred Shares, the rights, and preferences of which are to be designated by the Company's Board of Directors. Except as amended above the remained of the Company's Articles of Incorporation shall remain unchanged, and are hereby ratified and confirmed. The Foregoing Amendment to the Articles of Incorporation was duly adopted on October 22, 2010 by the incorporators without shareholder action and shareholder action was not required. Quantagen Biotech Inc. /s/ Brian Yusem Brian Yusem Incorporator
